EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Claims
14. (Currently Amended) The system of claim 8 
16. (Currently Amended) The apparatus of claim 15 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant is claiming an apparatus, system, and method for reverse circulation cementing a tubular string in a wellbore. The apparatus, system, and method includes reverse circulating cement slurry down an annulus defined between the tubular string and the wellbore. During the reverse circulation, a flow control device located in the tubular string is closed to prevent, or at least reduce, flow of the cement slurry from the annulus into the tubular string. The closure of the flow control device causes a pressure pulse in the wellbore. After the flow control device is closed, the reverse circulation is stopped. During a time interval between the closure of the flow control device and the stoppage of the reverse circulation, a shock absorber associated with the flow control device absorbs the pressure pulse in the wellbore so that a pressure in the wellbore is maintained within an acceptable range. The novel feature of claim 1 is closing the flow control device initiates a pressure wave in the wellbore that travels up the annulus; wherein the method further comprises detecting the pressure wave in the annulus; and wherein the circulation of cement slurry down the annulus is stopped in response to the detection of the pressure wave in the annulus. The novel .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676